DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species B in the reply filed on June 6, 2022 is acknowledged.  The traversal is on the ground(s) that all the limitations in Claims 1-18 can be found in Figures 4-7 and the description associated with these figures.  This is not found persuasive because while Claims 1-18 are directed towards the elected Species B embodiment, multiple categories of Inventions are still present in the application, as outlined in the restriction requirement.  
The requirement is still deemed proper and is therefore made FINAL.
Note:  Since all of Claims 1-18 read on the elected Species B embodiment, all the claims have been examined. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 9,643,583 to Baehrle-Miller et al.
Regarding Claim 1, Baehrle-Miller et al disclose a braking system 1 (see Figure 1) having all the features of the instant invention including:  an electric motor 3, a flexible rotor 10, a plunger 5, wherein a leading face of the plunger 5 is wedge shaped (see Figure 1 and the end of plunger 5 contacting element 6), and an inner brake pad 7.
Regarding Claim 2, Baehrle-Miller et al further disclose that the electric motor 3 drives the plunger 5 (see column 3 lines 20-43).
Regarding Claim 3, see screw shaft 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,643,583 to Baehrle-Miller et al.
Regarding Claim 4, Baehrle-Miller et al disclose most all the features of the instant invention as applied above, except for the end of the screw shaft being magnetic.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the end of the screw shaft of Baehrle-Miller et al to be magnetic as a matter of design preference dependent upon the desired type of engagement between the shaft and the motor and the shaft and the plunger.
Regarding Claim 5, see caliper block 2.
Regarding Claim 6, see Figure 1 and the hole in caliper block 2 for elements 4,5, and 6.
Regarding Claim 7, note that inner brake pad 7 is wedge shaped at least to some extent as shown in Figure 1.
Regarding Claim 8, see Figure 1.
Regarding Claim 9, note that the plunger 5 further comprises a threaded hole (i.e., the hole for shaft 4 shown in Figure 1) and a pair of protruding guideways (i.e., see Figure 1 and the outer ends of element 5 contacting element 6) at its periphery along its axis.
Regarding Claims 10 and 11, see Figure 1.
Regarding Claim 12, note that the leading edge of the plunger 5 mates with the wedge shape of the inner brake pad via piston element 6.
Regarding Claim 13, note that the inner brake pad 7 attaches to the end of the screw shaft 4 when the braking system is off. 
Regarding Claim 14, note that the plunger 5 is operable to push the inner brake pad 7 against a first side of the rotor 10 (see column 3 lines 20-43).
Regarding Claim 15, see fixed brake pad 8.
Regarding Claim 16, see Figure 1.
Regarding Claim 17, note that the rotor 10 would deform elastically when contacting the fixed brake pad 8 at least to some extent.
Regarding Claim 18, note that a distance between the fixed brake pad 8 and the rotor 10 is certainly capable of (can be) altered using an adjustment screw.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 5,348,123 to Takahashi et al., U.S. Patent No. 10,697,510 to Baehrle-Miller et al., Korean Patent No. 10-2009-0040073, Korean Patent No. 10-2020-0105059, and WO document no. 2021/157800 to Cho et al all disclose braking systems similar to applicant’s.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/           Primary Examiner, Art Unit 3657                                                                                                                                                                                             	07/26/22